—Appeals by the defendant from two judgments of the Supreme Court, Queens County (Demakos, J.), both rendered March 29, 1993, convicting him of robbery in the first degree under Indictment No. 46/92, upon a jury verdict, and robbery in the first degree under Indictment No. 247/92, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence adduced at the trial of Indictment No. 46/92 in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Although the defendant contends that the testimony of the witnesses at trial was inconsistent and unworthy of belief, the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Furthermore, the defendant’s sentence was not excessive (People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Balletta, Pizzuto and Santucci, JJ., concur.